Citation Nr: 0900881	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disability to include as secondary to service-connected 
bilateral pes planus.  

2. Entitlement to service connection for degenerative joint 
disease of the shoulders.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for lumbar disc 
disease.  

4. Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.  

REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

The claims of service connection for a bilateral hip 
disability and degenerative joint disease of the shoulders 
and the application to reopen the claim of service connection 
for a lumbar spine disability are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


FINDING OF FACT

Bilateral pes planus is manifested by pain on range of motion 
and manipulation without marked deformity, swelling on use, 
or characteristic callosities.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5276 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
bilateral pes planus.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the claim of service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating for bilateral pes planus.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
veteran has submitted private treatment records.  He has not 
identified any additional evidence for the RO to obtain on 
his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA examination in June 2003 
specifically to evaluate the level of impairment due to flat 
feet.  There is no evidence in the record dated subsequent to 
the VA examination, including any assertions by the veteran 
that indicates a material change in the disability to warrant 
a reexamination.  38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Bilateral pes planus is evaluated as 10 percent disabling 
ever since the effective date of service connection in 
January 2003 under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, the criteria for the next higher 
rating, 30 percent, are severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  

On VA examination in June 2003, the veteran complained of 
bilateral foot pain, which decreased with rest and elevation 
and increased with standing and walking.  He also complained 
of weakness and stiffness.  The veteran stated that he wore 
shoe inserts with dress shoes but not with athletic-type 
shoes.  He stated that he was no longer able to walk long 
distances for exercise and that he was unable to play golf 
and baseball due to the increased foot pain.  



On examination of the right foot, there was no unusual callus 
formation.  The veteran was wearing athletic-type shoes with 
no unusual wear patterns.  The Achilles tendon was deviated 
medially with weightbearing and nonweightbearing, which was 
correctable by manipulation.  

Motor strength tests show that dorsiflexion and plantar 
flexion was 4/5.  There was marked flattening of the 
longitudinal arch with weightbearing.   The veteran was 
unable to rise on his heels or toes for gait testing.  He 
reported pain with range of motion and manipulation of the 
foot.  There was no swelling, edema, redness, or warmth.   

Examination of the left foot was very similar to that of the 
right foot with the following differences.  The deviation of 
the Achilles tendon was noted to be "slight."  X-rays of 
both feet showed minor abnormalities, including a decreased 
height of the longitudinal arch, which was noted to be 
"mild" on the right foot.  The diagnosis was bilateral pes 
planus.  

Private and VA treatment records do not show any specific 
evaluation of or specific treatment for pes planus.  

While there is evidence of bilateral foot pain with range of 
motion and manipulation, the criteria for a 30 percent rating 
under Diagnostic Code 5276, namely, marked deformity, 
swelling on use, or characteristic callosities, have not been 
demonstrated.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for bilateral pes planus over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that from the effective date of service connection 
in January 2003 the findings for the next higher rating have 
not been shown. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

ORDER

An initial rating higher than 10 percent for bilateral pes 
planus is denied.  


REMAND

As for the bilateral hip disability, the record contains 
conflicting medical opinions with each lacking any rationale.  
As the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, further 
development under the duty to assist is required.  

As for the degenerative joint disease of the shoulders, under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), a VA examination 
is necessary to decide the claim.  

As for the lumbar disc disease, adequate VCAA notice has not 
been furnished to the veteran on the application to reopen 
the claim.  

Accordingly, the case is REMANDED for the following action:

1. On the claim of service connection 
for a bilateral hip disability to 
include as secondary to 
service-connected pes planus and on the 
application to reopen the claim of 
service connection for lumbar disc 
disease, ensure content-complying VCAA 
notice with Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and 
the relative duties of VA and the 
claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that 
satisfies VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
status as a veteran); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence 
claim).

2. Ask the veteran for medical records 
pertaining to the right hip replacement 
or assist the veteran in obtaining the 
records. 

3. Afford the veteran a VA examination 
by an orthopedist to determine the 
following: 

a). Whether it is at least as 
likely as not that the right hip 
replacement and left hip strain 
were aggravated, that is, either 
caused by or made worse by the 
service-connected bilateral pes 
planus.  

In the context of "made 
worse by," the term 
"aggravation" means a 
permanent increase in 
severity, that is, a 
worsening of the underlying 
condition not due to the 
natural progress as 
contrasted to a worsening of 
symptoms.

b). Whether it is at least as 
likely as not that degenerative 
joint disease of the right and 
left shoulders is related to the 
abrasions the veteran suffered in 
a vehicle accident in June 1971 
during service, which is 
documented.  [Service connection 
has been established for multiple 
scars including on the shoulders 
as residuals of the vehicle 
accident.].



In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the causation is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made 
available to the examiner. 

4. After completing the above 
development, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


